Title: To Alexander Hamilton from Otho H. Williams, 16 December 1791
From: Williams, Otho H.
To: Hamilton, Alexander



Baltimore 16 December 1791.
Sir

I cannot discover by the acts of the Legislature that Collectors have any legal jurisdiction, or controul, over the Officers of the revenue cutters; or that they have, necessarily, any agency in that establishment further than to receive the reports of the Officers and to respect them as authentic documents whereby to ascertain the Cargoes of inwardbound vessels. I therefore conclude that the several letters and instructions, addressed to me from the Treasury department are intended to supply some defect of the law in that respect; and have consequently given the business all the attention I could. It has not, however, been practicable for me to make any effectual arrangement respecting the rations of the Officers and men. Captain Gross has always declined entering into any contract; and the object is too inconsiderable to gain the attention of any one else in whom I could confide.
Unwilling as I am to intimate any disapprobation of an establishment which the wisdom of the Legislature has adopted I think it my duty to suggest my opinion that the Revenue cutter for Maryland has hitherto been of no more advantage to the United States, and perhaps much less, than if She had been built and manned on the lake Erie. The very few papers that have been sent to the Customs House by the officers of the cutter have been informal, incorrect, or out of time, some of them 2 or three weeks after the entry of the Vessel to which they related and it does not appear to me that any essential service has been, or could have been, performed by the Cutter in the Chesepeak, than merely the inspection of such papers as the masters of Vessels had to produce.
It will perhaps be remembered that my sentiments were not favorable to the plan of employing cutters in this district, and thence it may possibly be concluded that I have not been disposed to render all the assistance in my power; But I certainly have had no power in the business beyond what has been delegated by the secretary of the Treasury in the form of particular permissions, or ‘special directions with very exact limitations, and cautions which it was improper for me to exceed and which have not been neglected. That it may not seem that I have been, at any time, unmindful of the public interest in this respect I think it expedient to mention to you at this time the foregoing particulars very lately communicated by Lieutenant Thomas of the Cutter, and of whom I made very minute enquiry respecting the affairs. The first Lieutenant Mr. Porter about the 11 November went as Master of the schooner Polly, cleared from this port for New Orleans: But supposed to be destined on a secret voyage to the Island of Cuba. He expected, I am informed, to return and take his command on board the Cutter in about two months after his departure. The 3d. Lieut. Mr. Forbes, I understand, had waited a considerable time for his Commission without receiving it, and being an expert and necessitous seaman was induced to make a Voyage to Sea. When he returned his Commission was in the possession of the Captain; But as the Cutter was not then prepared for a cruise he went again to Sea. He sailed last in the schooner Polly, which cleared from this port about 3 weeks ago 26 Novmr. for St. Eustasia. Lt. Thomas further informs me that Captn Gross left the Cutter in his charge the 15 November, with instructions to hire five good hands; to fit out the cutter and sail as far as Annapolis; and there wait his orders. That he has not been able to procure the hands for the pay and subsistence allowed by Congress, ten to twelve Dollars ⅌ mo. being given here for good Seamen to sail in merchant Ships. Captn Gross expected to return from the Eastern shore of Maryland in ten or twelve days after his departure. Mr. Thomas supposes that he has been detained by bad weather, head winds, and an apprehension that the late severe cold has closed this harbour, and that it is uncertain whether he will return this winter, as he left orders how the affairs of the cutter were to be managed in case he should not return. Yet Mr. Thomas thinks it may be that Captn. Gross is at this time returning. Two men only are all that have been on board the cutter for near two months, and these are supplied with provision and fuel by Mr. Thomas in port. This is a different account from that which would give me pleasure to communicate; But as I do not know how, or when, matters can be better arranged without your interposition I have thought it right to trouble you with this detail.
Simon Deagle master of a coasting Vessel from this port, last from Norfolk, brought 10 Musketts & 10 Bayonets 20 pistols 2 Lanthorns and 1 Chissell which he said he recd from the Collector at Norfolk for the use of the Cutter belonging to this District and which he has delivered to Lieutenant Thomas.
I am, Sir, Your most obedient Humble Servant
